Sam Robinson, Associate Justice, dissenting. The majority has reversed the decree of the trial court and ordered that appellant be granted a divorce on the ground of adultery, specifically holding that appellant is not entitled to a divorce on any other grounds. All of the parties involved, including the appellee, the appellant, the lady with whom appellee is alleged to have had an affair, and the detectives hired to watch appellee, appeared before the trial court. The Chancellor had a much better opportunity than has any member of this Court to judge the credibility of the witnesses, and the Chancellor reached the conclusion that there had been no adultery. After carefully reviewing the entire record, I have reached the same conclusion. The detectives who testified in the case were paid more than $6,000.00, almost $7,000.00, to watch the appellee, and they could tell of only one isolated instance of suspicious circumstances. Detectives from Memphis were also hired to watch appellee, but they were not called as witnesses. Apparently during the time they had appellee under surveilance they observed nothing of a suspicious nature. It does appear, however, that they went to appellee’s pasture and counted his cattle. This was prior to the time the parties separated. There is no showing as to the amount of money paid to the Memphis detectives. There is a very strange and unusual occurrence in connection with this case — so out of the ordinary as to cast a deep shadow on appellant’s contentions. Appellant undertook a campaign to get evidence of adultery on the part of her husband. In furtherance of plans in that respect detectives were hired. The record shows the hiring of Little Eoek detectives, Memphis detectives, and perhaps detectives from Dallas and St. Louis, but the record does not reveal whether detectives were hired elsewhere. Appellant testified that appellee was very liberal with her in money matters. She stated that she would bring home on approval dresses that cost $25.00 and others that cost $150.00 and appellee would tell her to keep the $150.00 dress. She testified: “As to the monthly support, all I had to do was ask Jack (appellee, her husband) and he would say spend it and he would worry about it. I do not know what the utilities are. I have never seen money spent as it is spent in this country and was not accustomed to it.” Appellant testified that she did not use her husband ’s money to pay detectives to watch him. She stated that Mr. Scroggins, who lives in Monticello, supplied the money to pay the detectives. It appears that she had not known Mr. Scroggins very long before she and her husband separated; that perhaps she and her mother had met Scroggins one time before at a deer camp, and that he had never been in the Gibson home before the separation. Appellant testified that she and her mother went to Mr. Scroggins and that her mother borrowed money on her property to conduct the investigation. It is not shown what property her mother owned or the value thereof. The mother, Mrs. Kendricks, did not testify in the case. Appellant testified that she personally received $55.10 per month from an insurance policy on the life of her first husband, and ever since her marriage to Gibson she had turned the insurance money over to her mother because her mother needed it to live on. She testified that at the time the money was borrowed from Scroggins no arrangements were made as to any particular amount and that there was no due date. She testified that Scroggins and his wife drove her to Hot Springs on one occasion in connection with watching her husband. She stated that the detectives never sent her a statement for services and she did not know to whom the statements were sent. Scroggins testified that he made a loan to Mrs. Kendricks, the mother of Mrs. Gibson, and to Mrs. Gibson ; that a note was signed by both Mrs. Kendricks and Mrs. Gibson in his store in Monticello; that he advanced $5,600.00; that he did not know what the money he loaned was to be used for; that he had no other bills from Mrs. Gibson except a few telephone calls she had charged to his phone; that the only inducement for the loan was to make the interest, which was six per cent; that he first met Mrs. Kendricks at the Collins Hunting Club with Mrs. Gibson. The Court sent Scroggins to get the note which he had stated Mrs. Kendricks and Mrs. Gibson signed. Scroggins brought back a note that was not signed by anyone. In other words, Scroggins, almost a stranger to Mrs. Kendricks and Mrs. Gibson having met them perhaps only one time at the Collins Hunting Club, had loaned almost $6,000.00 without the scratch of a pen to have Mrs. Gibson’s husband watched with the idea of being able to make out a case of adultery against him. It is small wonder that the Chancellor did not place much stock in testimony obtained under the circumstances shown here. On the other hand, the party with whom it is alleged that appellee had an affair, faced her accusers in open court before the Chancellor, who. had the opportunity to see her and observe her demeanor on the witness stand, under direct and cross examination, and concluded that she testified truthfully when she said she was guilty of no immorality. I respectfully dissent from the finding that appellee is guilty of adultery. I do not reach the point of whether the evidence is sufficient to sustain the awarding of a divorce to the appellee.